Citation Nr: 0117460	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-19 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than January 7, 
1998 for the establishment of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 7, 
1998 for the assignment of a 30 percent evaluation for right 
thigh fragment wounds.  

3.  Entitlement to an effective date earlier than April 7, 
1998 for the assignment of a 20 percent evaluation for right 
lower leg fragment wound residuals.

4.  Entitlement to an effective date earlier than April 7, 
1998 for the assignment of a 20 percent evaluation for right 
foot fragment wound residuals with metatarsal fractures.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, attorney 
at law

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that granted service connection for PTSD, 
evaluated as 50 percent disabling, effective January 7, 1998, 
the date of receipt of the claim.  During the pendency of 
that appeal, a September 1999 rating decision increased the 
evaluation for PTSD to 70 percent, effective January 7, 1998.

This case is also before the Board on appeal from a September 
1998 rating decision that increased the evaluation for right 
thigh fragment wounds to 30 percent, increased the evaluation 
for right lower leg fragment wound residuals to 20 percent, 
and increased the evaluation for right foot fragment wound 
residuals with metatarsal fractures to 20 percent.  The 
effective date for these increased evaluations was April 7, 
1998, the date of receipt of claim. 

Although an August 2000 Statement of the Case addressed the 
issue of entitlement to an effective date prior to April 7, 
1998 for the establishment of service connection for tinnitus 
at a 10 percent evaluation, the Board does not have 
jurisdiction over this issue.  The veteran's August 2000 
substantive appeal does not identify this issue as being on 
appeal or provide any legal arguments for it.  38 U.S.C.A. 
§ 7105(d)(3)-(5)(West 1991); 38 C.F.R. § 20.202 (2000). 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The RO received the veteran's claim for service 
connection for PTSD on January 7, 1998, many years after his 
separation from service.  

3.  The veteran did not submit an informal claim for 
increased evaluations for his service-connected disabilities 
prior to April 7, 1998.

4. There is no competent medical evidence regarding the 
severity of the veteran's right thigh disability for the one-
year period prior to April 7, 1998. 

5.  There is no competent medical evidence regarding the 
severity of the veteran's right lower leg disability for the 
one-year period prior to April 7, 1998.

6.  A February 1997 private medical report demonstrates that 
the veteran's right foot disability warranted a 20 percent 
evaluation at that time.

7.  The increased evaluations for the veteran's disabilities 
of the right thigh, lower leg and foot, assigned by the 
September 1998 rating decision, were based on current medical 
findings, not the liberalization of any laws.  

8.  The evaluations for the veteran's service-connected 
disabilities of the right thigh, lower leg and foot, proposed 
in October 1970, are final.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
7, 1998 for the establishment of service connection for PTSD 
have not been met.  38 U.S.C.A. § 5110(d) (West 1991); 
38 C.F.R. § 3.400(b)(2) (2000).

2.  The criteria for an effective date earlier than April 7, 
1998, for the assignment of a 30 percent evaluation for right 
thigh fragment wounds have not been met.  
38 U.S.C.A. § 5110(a) and (b)(2) (West 1991); 38 C.F.R. 
§§ 3.144(a), 3.155(a), 3.400(o)(2) (2000).

3.  The criteria for an effective date earlier than April 7, 
1998, for the assignment of a 20 percent evaluation for right 
lower leg fragment wound residuals have not been met.  38 
U.S.C.A. § 5110(a) and (b)(2) (West 1991); 38 C.F.R. 
§§ 3.144(a), 3.155(a), 3.400(o)(2) (2000).

4.  The criteria for an effective date of April 7, 1997, for 
the assignment of a 20 percent evaluation for right foot 
fragment wound residuals with metatarsal fractures have been 
met.  38 U.S.C.A. § 5110(a) and (b)(2) (West 1991); 38 C.F.R. 
§§ 3.144(a), 3.155(a), 3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that the effective date 
for his 70 percent evaluation for PTSD should be earlier than 
January 7, 1998.  He also contends that the effective dates 
for the increased evaluations for his disabilities of the 
right thigh, right lower leg and right foot should be earlier 
than April 7, 1998.  Accordingly, a favorable determination 
is requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that VA has made reasonable efforts to assist the 
veteran substantiate his claims.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
this regard, the Board notes that VA and private medical 
records have been obtained.  The veteran has not authorized 
VA to secure any additional records.  The veteran and his 
representative have been provided notice of the criteria 
necessary for the claimed benefits in the August 2000 
Statement of the Case.  The Board therefore finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required. Id. 
Factual Background

A May 1969 rating decision granted the veteran service 
connection for a variety of disabilities, including multiple 
gunshot wounds of the right thigh, multiple gunshot wounds of 
the right calf, and residuals of gunshot wounds with 
fractured metatarsals and 5th right toe.  The veteran was 
provided a 100 percent convalescent evaluation, effective in 
April 1969.

An October 1970 rating decision proposed to reduce the 
veteran's combined evaluation to 70 percent.  It proposed a 
10 percent evaluation for residuals of a through and through 
shell fragment wound of the right thigh, with muscle loss; a 
10 percent evaluation for residuals of a shell fragment wound 
of the right lower leg, with skin graft, tender; and a 10 
percent evaluation for residuals of a shell fragment wound of 
the right foot, with fractures at the 4th and 5th metatarsals.  
The effective date for each of these assigned evaluations was 
in January 1971.  

In correspondence dispatched in December 1970, the RO 
informed the veteran of the proposed evaluations.  The 
correspondence informed the veteran that he could submit 
additional evidence tending to show that higher evaluations 
were warranted.  The veteran was informed that if no such 
evidence was received within 60 days, it would be necessary 
for his disabilities to be evaluated as indicated.  The 
veteran was also informed that if he had no further evidence 
but believed the proposed evaluations were incorrect, he 
could initiate an appeal to the Board by filing a notice of 
disagreement within one year of the date of that letter.  The 
veteran was informed that in the absence of a timely appeal, 
the decision would become final.  

The December 1970 notice was apparently sent to the veteran's 
correct address and there is no evidence that the veteran did 
not receive it, such as its return as undeliverable by the 
U.S. Postal Service.  In fact, the veteran did submit a 
private medical report to the RO in December 1970, suggesting 
that he received the notice letter.  The veteran did not 
submit a notice of disagreement and the assigned evaluations 
became final.  See 38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 
Person v. Brown, 5 Vet. App. 449, 450 (1993).

In January 1998, the RO received a VA Form 21-4138, Statement 
In Support Of Claim, on which he stated that he was seeking 
service connection for PTSD, along with a copy of a completed 
VA PTSD Questionnaire.  Attached to the Questionnaire was a 
statement in which the veteran related his in-service 
stressors, discussed the ways in which his experiences in 
Vietnam had changed him, reviewed the post-service symptoms 
and treatment regarding his mental and physical health, and 
related his current mental and physical status.  The veteran 
noted that 25 years earlier, he had been informed at a VA 
clinic that he was coming along fine, and putting on weight.  
By contrast, he noted that today he still had many 
difficulties due to his experiences in Vietnam.  He said that 
it was very painful for him to get out of bed at night and 
hobble to the bathroom.  He said that he could not even work 
the buttons on his shirt, and was coming to grips with the 
fact that he could need a nurse to take care of him in a few 
years.  He described psychiatric symptoms such as anger and 
rage, and said that he could not escape memories of Vietnam.  

In correspondence received in April 1998, the veteran 
requested a reevaluation of his service-connected 
disabilities.  He specifically addressed symptoms of his 
right leg, right thigh, right foot and left hand.  

The veteran was provided a VA psychiatric examination in 
March 1998, and a physical examination of the left lower 
extremity in May 1998.  Based on the findings of these 
examinations, the evaluations were increased for the 
veteran's PTSD and his disabilities of the right thigh, lower 
leg and foot. 

In August 1999, the veteran testified as to the severity of 
his PTSD during a personal hearing but did not address the 
issue of an earlier effective date for an increased 
evaluation for that disability.  He also noted his 
disagreement with the effective dates set forth in the 
September 1998 rating decision.  

In September 1999, the veteran submitted the report of a 
private medical examination conducted in February 1997.  The 
report provides that the veteran reported numbness of the 
toes and throbbing of the little toe, somewhat constant.  
There was increased pain with weight-bearing.  Radiographic 
examination showed degenerative changes and spur formation.  
The veteran's problems were noted to be predominately based 
on the fact that he was flattening out his foot and 
hyperpronating, which was increasing pressure over the fifth 
metatarsal head, resulting in pain and callus formation.  The 
spur and degeneration might be related to weight bearing in 
this fashion.  The report does not address findings or 
diagnoses pertaining to the veteran's right lower leg or 
thigh disabilities.  

In an attachment submitted with an August 2000 VA Form 9, the 
veteran's representative set forth four arguments supporting 
entitlement to earlier effective dates for the disabilities 
of the right thigh, lower leg and foot.  First, the veteran's 
representative argued that the PTSD Questionnaire constituted 
a claim for increased evaluations.  Accordingly, the 
effective date for the increased evaluations should be 
January 1998.  Second, the representative argued that the 
February 1997 private medical report constituted evidence 
that the veteran's disabilities had increased in severity as 
of that date.  Accordingly, under 38 C.F.R. § 3.400(o)(2), 
the effective dates should be February 1997.  Third, the 
veteran's representative pointed out that 38 C.F.R. § 4.56 
was liberalized effective June 3, 1997, within the one year 
period prior to the veteran's April 1998 claim for increased 
evaluations.  Accordingly, the effective date should be July 
3, 1997, under 38 C.F.R. § 3.114.  Finally, the veteran's 
representative pointed out that in 1970, when VA reduced the 
veteran's 100 percent disability evaluation to 70 percent, it 
neglected to inform him that he had a right to a hearing.  As 
a result, the 1970 rating reduction never became final and a 
review going back to 1970 was required to determine whether 
the veteran was entitled to an earlier effective date.  

Analysis

In general, the effective date of an award of increased 
compensation shall be the earliest date at which it is 
ascertainable that an increase in disability has occurred, if 
the claim for an increased rating is received within one year 
from such date; otherwise the effective date is the date of 
receipt of the claim.  38 U.S.C.A. 
§ 5110(a) and (b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2000).  For a claim for service connection received more 
than one year after separation from service, the effective 
date of an award of service connection is the date of receipt 
of the claim or date entitlement arose, whichever is later. 
38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In this case, the Board finds that the preponderance of the 
record is against entitlement to an earlier effective date 
for the establishment of service connection for PTSD at 70 
percent, as well as entitlement to earlier effective dates 
for the increased evaluations for the veteran's disabilities 
of the right thigh and lower leg.  However, the Board does 
find that the evidence of record supports entitlement to an 
effective date of April 7, 1997, for the 20 percent 
evaluation for the veteran's service-connected right foot 
disability. 

1.  PTSD 

The RO received the veteran's claim for service connection 
for PTSD on January 7, 1998.  An earlier effective date for 
the grant of service connection for PTSD is not warranted, 
since the veteran's claim was submitted more than one year 
after service.  38 C.F.R. § 3.400(b)(2).  Accordingly, an 
earlier effective date earlier than January 7, 1998 for the 
establishment of service connection for PTSD is not 
warranted. 

2.  Right Thigh and Right Lower Leg

The RO received the veteran's claim for an increased rating 
for his service-connected disabilities on April 7, 1998.  
Therefore, the effective date for any increase is the date of 
receipt of the claim or up to one year before, if entitlement 
to the increase is factually ascertainable within that one-
year period.  38 U.S.C.A. 
§ 5110(a) and (b)(2); 38 C.F.R. § 3.400(o)(2).  

Review of the claims folder reveals no medical evidence 
concerning the status of the right thigh and lower leg 
disabilities for one year before receipt of the claim for an 
increase on April 7, 1998.  Specifically, the Board finds 
that the February 1997 private medical report is negative for 
any findings or diagnoses relating to the veteran's right 
thigh or lower leg disabilities.  Therefore, it cannot be a 
basis for increased evaluations for those service-connected 
disabilities. 
 
Similarly, the Board finds that the veteran's January 1998 
recounting of his physical disabilities is not evidence of 
entitlement to increased evaluations for the right thigh and 
lower leg.  As a layperson, the veteran is competent to 
provide testimony as to observable symptoms.  However, he is 
not competent to provide an opinion requiring medical 
knowledge, such as an opinion as to the severity of a 
service-connected disability, or whether a service-connected 
disability had increased in severity in terms of the criteria 
set forth in the VA rating schedule.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
January 1998 references to his physical health do not make it 
factually ascertainable that his disabilities of the right 
thigh and lower leg had increased in severity at that time, 
and do not support entitlement to earlier effective dates.  

It is argued that the veteran's January 1998 PTSD 
Questionnaire constituted an informal claim for increased 
evaluations for the right thigh and lower leg disabilities.  
However, review of the Questionnaires reveals that references 
to current physical difficulties were offered in connection 
with testimony as to how his Vietnam experiences continued to 
affect him mentally.  None of the documents submitted in 
January 1998 identified an intent to apply for any VA benefit 
other than service connection for PTSD.  They are silent as 
to the issue of entitlement to an increased evaluation for 
any of the disabilities service-connected at that time.  The 
PTSD Questionnaire and attached statement were submitted with 
a VA Form 21-4138 explicitly indicating that the veteran was 
seeking service connection for PTSD.  Therefore, the Board 
finds that the January 1998 PTSD Questionnaire does not 
constitute an informal claim for increased evaluations for 
the right thigh and lower leg disabilities.  38 C.F.R. § 
3.155(a).   

3.  Right Foot

The February 1997 private medical report is evidence that the 
veteran's right foot warranted a 20 percent evaluation at 
that time.  38 C.F.R. § 4.71a, Diagnostic Code 5399-5283.  
Therefore, the report shows that the veteran's right foot 
disability warranted a 20 percent evaluation during the one-
year period prior to the receipt of the veteran's April 1998 
claim.  As a result, the effective date of the 20 percent 
evaluation for the right foot is April 7, 1997, one year 
prior to the receipt of the claim. Id.

4.  Other Arguments

Regarding the argument that in light of 38 C.F.R. § 3.114, 
the veteran is entitled to earlier effective dates for the 
service-connected disabilities pursuant the amendments made 
to 38 C.F.R. § 4.56 effective June 3, 1997.  The Board 
observes that 38 C.F.R. § 3.114 concerns situations where the 
compensation was "awarded or increased pursuant to a 
liberalizing law."  Assuming arguendo that the amendments to 
38 C.F.R. § 4.56 were liberalizing, the increased evaluations 
assigned to the veteran's right thigh, lower leg and foot 
disabilities by the September 1998 rating decision were not 
based on these changes.  Rather, the assigned evaluations 
were based evidence of worsening of the disabilities as shown 
during the May 1998 VA examination.  Indeed, the September 
1998 rating decision and the corresponding August 2000 
Statement of the Case specifically refer to the findings made 
on VA examination in May 1998.  They are completely silent as 
to the July 1997 changes to 38 C.F.R. § 4.56.  Therefore, the 
provisions of 38 C.F.R. § 3.114 are not for application in 
the current appeal.    

Finally, it is argued that the reduced evaluations of the 
service-connected disabilities as proposed in the October 
1970 rating decision never became final because the veteran 
was not advised of his right to a hearing.  Reductions in 
disability compensation are generally accomplished pursuant 
to 38 C.F.R. 
§ 3.105(e).  Review of the rating decision and notice 
information in question reveals that the veteran was provided 
notice of the right to submit additional evidence as required 
by VA regulation in effect at that time.  38 C.F.R. § 
3.105(e) (1970).  The veteran was also notified of his rights 
to appeal the determination, which he did not do.  
Accordingly, the evaluations proposed in October 1970 are 
final.  See 38 U.S.C.A. § 7105(b)(1) and (c); Person, 5 Vet. 
App. at 450.

ORDER

An effective date earlier than January 7, 1998, for the 
establishment of service connection for PTSD is denied.

An effective date earlier than April 7, 1998, for the 
assignment of a 30 percent evaluation for right thigh 
fragment wounds is denied.  

An effective date earlier than April 7, 1998, for the 
assignment of a 20 percent evaluation for right lower leg 
fragment wound residuals is denied.

An effective date of April 7, 1997, for the assignment of a 
20 percent evaluation for right foot fragment wound residuals 
with metatarsal fractures is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 


